Alvey, J.,
delivered the opinion of the Court.
It requires but little to be said in regard to this case. The defendant in error has made a motion to dismiss the *41assignment of errors, because, as be insists, there has been no final judgment of which error could be predicated. The record shows that the indictment was quashed by the Court below upon the motion of the defendant. That was a final termination of the prosecution upon the particular indictment, and the defendant was necessarily discharged from all further proceeding thereon. Whether the State may proceed on another indictment would depend upon the action of a future grand jury. It is the right of the State to have the defendant tried upon the present indictment, unless it be determined, in some legal and proper manner, that the indictment is legally insufficient. The motion to dismiss therefore must be overruled.
(Decided 9th December, 1880.)
It appears that the indictment was quashed for certain supposed defects, or legal insufficiencies, apparent upon its face, and which would, if the objections taken be well founded, be the proper subject of demurrer. This being so, the Code, Art. 30, sec. 82, provides that “ no indictment or presentment for felony or misdemeanor shall be quashed ” for certain specified causes or defects, “nor for any matter or cause which might have been a subject of demurrer to the indictment or presentment.” The Court, therefore, was plainly in error in its ruling upon the motion to quash. Cowman vs. The State, 12 Md., 250; Maguire vs. The State, 47 Md., 485. The question of the legal sufficiency of the indictment not being before us, we forbear expressing any opinion in regard to it, but shall simply reverse the judgment and remand the case for further proceedings.

Judgment reversed, and cause remanded.